Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 ELITE ANNOUNCES SIGNING OF STRATEGIC ALLIANCE AGREEMENT; NOTIFICATION RECEIVED FROM NYSE ALTERNEXT US LLC NORTHVALE, N.J. – March 23, 2009 – On March 18, 2009, Elite Pharmaceuticals, Inc. ("Elite") (NYSE AMEX Equities: ELI) entered into a Strategic Alliance Agreement (the “Alliance Agreement”) with Epic Pharma, LLC and Epic Investments, LLC, a wholly-owned subsidiary of Epic Pharma, LLC (collectively “Epic”), pursuant to which Elite will commence a strategic relationship with Epic, a pharmaceutical company that operates a business synergistic to that of Elite in the research and development, manufacturing, sales and marketing of oral immediate and controlled release drug products. Under the Alliance Agreement (i) at least eight additional generic drug products will be developed by Epic at Elites facility with the intent of filing abbreviated new drug applications for obtaining United States Food and Drug Administration (FDA) approval of such generic drugs, (ii) Elite will be entitled to 15% of the profits generated from the sales of such additional generic drug products upon approval by the FDA, and (iii) Epic and Elite will share with each other certain resources, technology and know-how in the development of drug products, which Elite believes will benefit the continued development of its current drug products. In order to provide Elite with the additional capital necessary for the product development and synergies presented by the strategic relationship with Epic, Epic will invest in Elite through the purchase of $3.75 million of newly issued shares of Elites Series E Convertible Preferred Stock and warrants to purchase additional shares of Elites Common Stock. Epic will also be entitled to receive additional shares of Elites Common Stock and warrants to purchase shares of Elites Common Stock upon achievement of certain milestones relating to the eight additional generic drug products to be developed by Epic at Elites facility. Elite is pleased to have executed this Strategic Alliance Agreement with Epic, commented Chris Dick, Chief Operating Officer and Acting Chief Executive Officer of Elite. The completion of the transactions of the Alliance Agreement creates value for our stockholders by adding a new revenue source for Elite upon the commercialization of the Epic products developed at our facility, providing an experienced partner to assist in the development, manufacture and licensing of our pharmaceutical products, and contributing funding for the products. Importantly, Elite will continue the development of its pain products and, with the help of our new partner, work towards securing licensing arrangements for such pain products. Independent of the signing of the Alliance Agreement, the NYSE Alternext US LLC (the “Exchange”) on March 17, 2009 issued a letter (the “Exchange Notification”) notifying Elite that the Exchange staff determined based on its review of publicly available information that Elite is not in compliance with certain continued listing standards under Part 10 of the NYSE Alternext US LLC Company Guide (the “Company Guide”) and, as a result, has become subject to the procedures and requirements of Section 1009 of the Company Guide. In particular, the Exchange found Elite not to be in compliance with Section 1003(a)(iv) of the Company Guide based on losses which are so substantial in relation to its overall operations or its existing financial resources, or its financial condition has become so impaired, that it appears questionable to the Exchange whether Elite will be able to continue operations and/or meet its future obligations. Elite has been afforded the opportunity to submit a plan (a “Plan”) of compliance to the Exchange by April 17, 2009 that demonstrates Elite’s ability to regain compliance with Section 1003(a)(iv) of the Company Guide by September 17, 2009. If Elite does not submit a plan, or if a plan is submitted but is not accepted by the Exchange, Elite will be subject to delisting procedures as set forth in Section 1010 and Part 12 of the Company Guide. Pursuant to the terms of the Alliance Agreement and to reduce compliance costs, on or before the date of the initial closing of the Alliance Agreement, Elite will effect a delisting of the Common Stock from the Exchange and will cause the Common Stock to be quoted on the OTC Bulletin Board.
